            Case 1:19-cr-00007-NONE-BAM Document 264 Filed 03/31/21 Page 1 of 2

     DALE A. BLICKENSTAFF - #40681
 1   Attorney At Law
     7081 N. Marks Avenue, # 104
 2
     Fresno, California 93711
 3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
 4   Email: dabnabit74@gmail.com

 5   Attorney for Defendant,
     JOSE LUIS ROBLEDO CARRANZA
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       ) Case No.: 1:19-CR-00007
                                                     )
12                                                   ) ORDER GRANTING APPLICATION TO
                            Plaintiff,               ) BE RELIEVED AS COUNSEL
13                                                   )
     vs.                                             )
14                                                   )
     JOSE LUIS ROBLEDO CARRANZA,                     )
15                                                   )
                                                     )
16                          Defendants.              )
17

18            It is hereby ordered that Dale Blickenstaff be relieved as counsel in this case and that
19   attorney Stephen Crawford be appointed as new counsel.
20
     IT IS SO ORDERED.
21

22         Dated:   March 31, 2021                             /s/
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28




                      ORDER GRANTING APPLICATION TO BE RELIEVED AS COUNSEL
                                                1
     Case 1:19-cr-00007-NONE-BAM Document 264 Filed 03/31/21 Page 2 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




             ORDER GRANTING APPLICATION TO BE RELIEVED AS COUNSEL
                                       2
